Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	Applicant designates multiple roller elements 11, 12, 15, 19, 21, and 25 but does not name which of these elements correspond to a first set of rollers (claim 1 line 9), a second set of rollers (claim 1 line 11), and a third set of rollers (claim 1 line 12). Applicant should amend the specification to properly name the rollers with respect to the first, second, and third sets recited in claim 1. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 lines 9–10 “first rollers” should be corrected to “a first set of rollers” for proper antecedent basis 
Claim 1 line 11 “second rollers” should be corrected to “a second set of rollers” for proper antecedent basis
Claim 1 line 11 “its axis” should be corrected to “the y-axis direction” for the sake of clarity
Claim 1 line 12 “third rollers” should be corrected to “a third set of rollers” for proper antecedent basis  
Claim 1 line 12 “its axis” should be corrected to “the y-axis direction” for the sake of clarity 
Claim 1 line 14 “the third rollers” should be corrected to “the third set of rollers” for proper antecedent basis
Claim 1 line 20 “and configured to” should be corrected to “

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, US20190307634 A1 to Moritomo (hereinafter “Moritomo”), the closest prior art, discloses a massage chair which has a neck massaging device, a shoulder massaging device, and an arm massaging device which all move together along a main rail in the y-axis direction. Moritomo further discloses a back massaging device configured to move along a main rail in the y-axis direction until a height limit sensor senses the shoulder massaging device.  Moritomo also discloses a width adjustment axis of an arm massaging device and an inflatable leg massaging device that inflates and comes into contact with the user. 
	Moritomo fails to teach a massage chair wherein a seat positioning device moves along the x-axis, however US20200260883 A1 to Jacobs et al. (hereinafter “Jacobs”) discloses a massage chair where a seat positioning device moves along the x-axis to enhance comfort of the user. Jacobs further discloses a seat sensor and limit member configured to stop the seat at a predetermined position. Jacobs also further discloses a vibrational massaging seat that has an adjustment member and only one adjustment cylinder (claim 1 requires two adjustment cylinders). Lastly, Jacobs discloses a plurality of temperature sensors but are not specifically recited to monitor the arms, neck, back, and legs of the user. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the massage chair of Moritomo to include all the features disclosed by Jacobs in order to increase comfort of the user while the massage chair is in use. 
	Moritomo in view of Jacobs does not teach or suggest three separate sets of rollers configured to massage the arm, neck, and shoulders of the user. Furthermore, there is no teaching nor suggestion of the first, second, and third sets of rollers having the ability to sense the position of the user and stop 
	Moritomo teaches a massage chair that uses inflatable air bladders to achieve massaging and has sensing abilities only in the shoulder massager in order to treat the shoulders. Therefore, it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide three sets of sensing rollers because the device of Moritomo is focused on shoulder treatment, and not treatment of the arms and neck. Furthermore, one would not have been motivated to modify Moritomo in view of Jacobs to have these elements as the massager of Moritomo already has a mechanism which treats the shoulders. There would be no benefit to changing this design to use three sets of sensing rollers because the intended use for shoulder treatment is already achieved, and doing so would destroy functionality of the primary reference. To add the roller system required of the claimed invention would require significant redesign of the entire massage chair.  
	Accordingly, claim 1 patentably defines over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The claim and specification objections set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Le (US20190046385 A1) which discloses a plurality of rollers capable of rolling in different directions and An (WO2020091377 A1) which discloses adjustable leg boards and adjustable arm rests/pivots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785      


/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785